DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-14 are pending in this application and examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/2/2019 and 11/26/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3-9, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for generating cholangiocyte progenitors in a culture medium comprising human EGF and human TGFβ2, does not reasonably provide enablement for culturing with nonhuman EGF, any nonhuman TGFβ and human TGFβs1 and 3 (regarding claims 1, 3-12).  	Further, claims 13 and 14 recite a method for generating a three dimensional duct-like structure of cholangiocyte progenitors and the cell population produced. 
 The specification, while being enabling for a method of generating a three dimensional duct-like structure of cholangiocyte progenitors in a culture medium comprising human HGF (hepatocyte growth factor),  does not reasonably provide enablement for culturing with nonhuman HGF.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claim 1 recites a method for generating cholangiocyte progenitors, comprising the steps of: providing hepatoblasts, and culturing the hepatoblasts in a medium comprising TGFβ and EGF.
Claim 13 recites: A method for generating a three-dimensional duct-like structure of cholangiocyte progenitors, which comprises the steps of: providing hepatoblasts or cholangiocyte progenitors, and culturing the hepatoblasts or cholangiocyte progenitors in a medium comprising HGF, EGF, a Notch inhibitor and a GSK3 inhibitor in the presence of a three-dimensional scaffold material.



The specification is not enabling for the scope of the claims (claims 13, 14) where nonhuman HGF is used,

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based     	on the content of the disclosure.

A.	The breadth of the claims:  Claim 1 is directed to a method for generating cholangiocyte progenitors, comprising the steps of: providing hepatoblasts, and culturing the hepatoblasts in a medium comprising TGFβ and EGF.  Claim 13 is directed to a method for generating a three-dimensional duct-like structure of cholangiocyte progenitors, which comprises the steps of: providing hepatoblasts or cholangiocyte progenitors, and culturing the hepatoblasts or cholangiocyte progenitors in a medium 
The claims are broad, encompassing hepatoblasts, cholangiocyte progenitors and three-dimensional duct-like structure of cholangiocyte progenitors, culture in media comprising one or more growth factors which differ in activities and affects according to subtype (i.e, TGFβs 1-3) and animal species.

B.	The nature of the invention:  The nature of the invention is unpredictable.  The  expression of markers indicating development of progenitor cells depends on a variety of factors such as culture conditions, the presence or absence of inducing factors and the nature of the inducing factors, and the starting cellular material (somatic cells, stem cells).  Altering the culture conditions will affect the expression of genes. 

C.	The state of the art:  The document Dakhore et al (“Human Pluripotent Stem Cell Culture: Current Status, Challenges, and Advancement,” Stem Cells International Volume 2018, 1-17) discloses culture conditions affect cell quality and is critical for downstream application (figure 1).  Dakhore discloses “The derivation and maintenance of the raw material, hPSCs, including both hESCs and hiPSCs, has to be done in a manner that recapitulates their equivalent niche in vivo; therefore, the media in which these cells are cultured in are central to the success of all downstream applications,” (page  12, left column, bottom paragraph). Dakhore therefore discloses the necessity of utilizing the same type of growth factors from the same species in order to recapitulate their equivalent niche in vivo.

D.	The level of one of ordinary skill in the art:  One of ordinary skill in the art is usually a medical doctor or a Ph.D.

E.	The level of unpredictability in the art:   The level of unpredictability is high.    Dakhore discloses culture conditions affect cell quality and is critical for downstream application (figure 1).  Dakhore discloses “The derivation and maintenance of the raw material, hPSCs, including both hESCs and hiPSCs, has to be done in a manner that recapitulates their equivalent niche in vivo; therefore, the media in which these cells are cultured in are central to the success of all downstream applications,” (page  12, left column, bottom paragraph). Dakhore therefore discloses the necessity of utilizing the same type of growth factors from the same species in order to recapitulate their equivalent niche in vivo.


F,G.	The amount of direction provided by the inventor and working examples: The inventors have failed to provide guidance disclosing how to generate cholangiocyte progenitors by culturing the hepatoblasts in a medium comprising any species TGFβ , human TGFβ1 or 3 and nonhuman EFG (claims 1, 3-12).  The inventors have failed to provide guidance disclosing how to generate a three dimension duct-like structure of cholangiocyte progenitors in a medium comprising nonhuman HGF. 


. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to products of nature.  
		Broadest Reasonable Interpretation of Claims 10-12
Claim 10 recites a cholangiocyte progenitor cell culture, which was generated by the method according to claim 1. Claims 11 depends from claim 10 and recites: The cholangiocyte progenitor cell culture of claim 10, wherein the cholangiocyte progenitors are ductal plate-like cholangiocyte progenitors.  Claim 12 also depends from claim 10 and recites: The cholangiocyte progenitor cell culture of claim 10, wherein the 
As recited in claims 10-12, 14, no structural characteristics are identified and therefore the characteristics of the cholangiocyte progenitor cell cultures are not markedly different from the cell culture’s natural occurring counterpart in their natural state.  The claimed cell compositions are described by cell type only and cell compositions having that function are taught in the art for the same purpose.  The claimed genus of cell compositions embraces naturally occurring progenitor cell populations as disclosed by Keller et al., below. 
Regarding claim 10, Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claims 10 and 14 are directed to a composition of matter (the cell culture), a product.  The claim is therefore directed to a statutory category, a product.
Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the cell population is naturally occurring product as disclosed by Keller et al.  Because the cell composition is the same as a product of nature, it falls within a judicial exception.

Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 10 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Regarding claims 11 and 12, and 14, the eligibility analysis of claim 10 above in incorporated herein in its entirety.  Regarding dependent claims 11 and 12, the claims encompass nothing more than the cholangiocyte progenitor cells or, as in claim 14, a duct-like structure of cholangiocyte progenitos.  Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7-10, 13, 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keller et al (US 2016/0002595) (Keller).

Keller discloses a method for generating a population of functional cholangiocyte progenitors comprising treating hepatoblasts with TGFβ and EGF to generate cholangiocyte progenitors (See, figure 14a) (claim 1).  Keller discloses a method for generating a population of functional cholangiocytes expressing SOX9 and CK19 [0021]. 
Regarding claim 2, Keller discloses the TGFβ can be TGFβ2 [0274]. 
Regarding claim 7, Keller discloses a method of inducing hepatoblasts from pluripotent stem cells [0022] and [0028]. 
Regarding claims 8 and 9, Keller discloses the pluripotent stem cells are human cells [0008], [0486] (claim 8) and human ES cells [0008], [0486] (claim 9).
Regarding claim 10, Keller discloses a method for generating a population of functional cholangiocyte progenitors comprising treating hepatoblasts with TGFβ and EGF to generate cholangiocyte progenitors (See, figure 14a) and thereby discloses the claimed cholangiocyte progenitor cell culture.
Regarding claim 13, Keller discloses a method for generating a three dimension duct-like structure of cholangiocyte progenitors ([0023]-[0028]; [0260], for example), 
-Comprising providing iPS cells (pluripotent stem cells) cultured as a monolayer [0024] in an induction medium comprising a nodal agonist such as ActA and a GSK-3 
-culturing the hepatoblasts in a medium comprising HGF, EGF, a GSK-3 inhibitor, OP9 (the claimed notch agonist) as a monolayer in a mixture of matrigel™ and collagen (the claimed three-dimension scaffold) [0069].  Keller discloses the cholangiocyte fate is specified by treating the aggregates of the cell population with a notch inhibitor (agonist) [0020].
Keller discloses [0476] that when cultured in a mixture of matrigel™and collagen (the claimed 3D scaffold material), the hepatoblast population can generate ductal-like structures that express markers found in mature bile ducts.  Keller thereby discloses the claimed method of generating a three-dimensional duct-like structure of cholangiocyte progenitors. 
Regarding claim 14, Keller discloses [0476] the three dimensional duct-like structure of cholangiocyte progenitors generated by the method of claim 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claims 1, 2, 7-10, 13, 14  above and further in view of Kupperschmidt et al (US 2016/0376557) (Kupperschmidt) and Vestentoft et al ( “Three-dimensional reconstructions of intrahepatic bile duct tubulogenesis in human liver,” BMC Developmental Biology 2011, 11:56) (Vestentoft). The teachings of Keller above are incorporated herein in their entirety.
Keller differs from the claims in that the document fails to disclose cholangiocytes progenitors are positive or negative for AQP1.  However, Kupperschmidt and Vestentoft cures the deficiency. 
Regarding claim 3, Kupperschmidt discloses [0218] in the course of differentiation the cell population progressively acquired a cuboidal morphology (Fig. 2) and that QRT-PCR analysis revealed a significant increase in gene expression level of cholangiocyte markers such as CFTR, TGR5, Aquaporin-1 (AQP1), SOX9, SCTR and JAG1 in hESC-derived cholangiocytes (hESC-Chol) compared to hESC-HB (hESC-derived hepatoblasts).  Vestentoft discloses the ductal plate stage cells (figures 4) and the remodeling duct stage cells (figure 6) expressed AQP1 which are later stages of development. 
It would have been obvious to one of ordinary skill that cells at earlier stages of development would not express AQP1 in view of the teachings of  that the marker is expressed at later stages of development and Vestentoft, disclosing that previously defined markers for progenitor lineages are CK19 and SOX9 (page 13, left column, first full paragraph). 

Regarding claim 5, Kupperschmidt discloses cholangiocytes refers to cells that are capable of expressing characteristic biochemical markers, including but not limited to CFTR, G-protein coupled bile acid receptor 1 (TGR5), Aquaporin-1 (AQP1), SOX9  and CK19 [0023]. It would have been obvious to one of ordinary skill that cholangiocytes expressing SOX9 and CK19 would also have expressed AQP1 in view of the teachings of Kupperschmidt that cholangiocytes are known in the art to be positive for SOX9, CK19 and AQP1.	Regarding claim 11 and 12, Vestentoft discloses the cholangiocyte progenitors can be ductal plate-like cholangiocyte progenitors (figure 1) (claim 11) and remodeling ductal plates cholangiocytes progenitors (figure 1) (claim 12).
In light of the foregoing discussion, the claimed subject matter would have been obvious with the meaning of 35 USC 103. Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632